REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.

Regarding claim 1 and its dependent claim(s), if any, the prior art (e.g., US 2013/0272497) discloses an X-ray analysis apparatus (pars. 3-5), comprising: an X-ray source (3) for generating X-rays; a sample stage (1) configured to support a sample (S), the X-ray source and the sample stage being arranged so that X-rays generated by the X-ray source define an incident X-ray beam that irradiates the sample, wherein the incident X-ray beam is directed from the X-ray source to the sample along an incident X-ray beam path (fig. 2); a first beam mask component (2) arranged between the X-ray source (3) and the sample (S), in the incident X-ray beam path, wherein the first beam mask component (2) comprises a body, a first opening (one of 21-24) for limiting the size and/or divergence of the incident X-ray beam and a second opening (another of 21-24); wherein the first beam mask component (2) has a first configuration and a second configuration, wherein in the first configuration: the first opening (one of 21-24) is arranged in the incident X-ray beam path so as to limit the size and/or divergence of the incident X-ray beam; and the X-ray analysis apparatus further comprises a controller (par. 38) configured to control a first beam mask component actuator (6) to change the configuration of the first beam mask component (2) between the first configuration and the second configuration by moving the first beam mask component (2) in a plane intersected by the incident X-ray beam (fig. 2).  
However, the prior art fails to disclose or fairly suggest an X-ray analysis apparatus (2), including: wherein in the second configuration of the first beam mask component: the second opening (224) is arranged in the incident X-ray beam path, and the body (220) and the first opening (222) are arranged outside of the incident X-ray beam path, in combination with all of the other recitations in the claim. 
	
Regarding claim 5 and its dependent claim(s), if any, the prior art discloses a corresponding apparatus.  
However, the prior art fails to disclose or fairly suggest an X-ray analysis apparatus (2), including: wherein in the second configuration of the first beam mask component: the second opening (224) is arranged in the incident X-ray beam path, and the body (220) and the first opening (222) are arranged outside of the incident X-ray beam path, in combination with all of the other recitations in the claim. 

Regarding claim 16 and its dependent claim(s), if any, the prior art discloses a corresponding method. 
However, the prior art fails to disclose or fairly suggest a method of using an X-ray analysis apparatus (2), including wherein in the second configuration of the first beam mask component: the second opening (224) is arranged in the incident X-ray beam path, and the body (220) and the first opening (222) are arranged outside of the incident X-ray beam path, in combination with all of the other recitations in the claim. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492.  The examiner can normally be reached on M-F 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Chih-Cheng Kao/Primary Examiner, Art Unit 2884